Citation Nr: 1507253	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-335 47A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  He died in October 2007.  The appellant is his surviving child.

This appeal before the Board of Veterans' Appeals (Board) originates from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the claim for service connection for the cause of the Veteran's death, determining that no new and material evidence had been received since the claim was denied in August 2008.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his December 2012 substantive appeal (VA Form 9), the appellant requested a hearing before a Veterans Law Judge via live videoconference.  See also Statement Submitted on VA Form 9 received in March 2014 (requesting a Board hearing at a local VA office (Travel Board hearing)); Statement Submitted on VA Form 9 received in May 2014 (requesting a videoconference hearing).  Accordingly, he was scheduled for this hearing in January 2015; however, he failed to appear for the hearing on January 30, 2015.

In this regard, the record reflects that the appellant was sent two notice letters (within two days of one another) notifying him of Board hearings on different dates and at different locations.  See December 8, 2014 Notification Letter (reflecting that he was scheduled for a Travel Board hearing at 8:30 am on January 29, 2015 at the at the RO in Nashville, 110 9th Avenue South, Nashville, Tennessee 37203); December 10, 2014 Notification Letter (reflecting that he was scheduled for a Board Video hearing at 8:30 am on January 30, 2015 at the Johnson City Vet Center, located at 2203 McKinley Road, Johnson City, Tennessee 37604).  

Given the confusion regarding the date and location of his hearing, and because the appellant has expressed a desire to appear at a personal hearing before a member of the Board, the AOJ must take appropriate action to reschedule him for another hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge from the Board.  Notice of the hearing must be sent to the appellant at his current mailing address and a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


